Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              January 31, 2017

The Court of Appeals hereby passes the following order:

A17E0033. WOODRUFF v. WOODRUFF.

      The Georgia Supreme Court transferred to this Court Michael Woodruff’s
motion and amended motion for an extension of time to file an appeal. The motions
having been read and considered, they are hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/31/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.